623 So. 2d 777 (1993)
Morris Alexander HORNE, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1372.
District Court of Appeal of Florida, First District.
August 18, 1993.
Rehearing Denied September 30, 1993.
Robert L. Corse of Corse & Bell, Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen.; Amelia L. Beisner, Asst. Atty. Gen., and Michael W. Zarlenga, Certified Legal Intern, Tallahassee, for appellee.
PER CURIAM.
Morris Alexander was convicted of five counts of armed robbery and six counts of armed kidnapping. Appellant raises a number of issues on appeal, only one of which has merit: whether two of the robbery counts involving the same victim constituted one crime. The first two counts of the information involved property taken from one individual. The separate counts resulted because some of the property belonged to the individual and some belonged to her employer. There was little or no temporal or geographic break between the two takings. Under these circumstances, there is only one robbery. See Nordello v. State, 603 So. 2d 36 (Fla. 3d DCA 1992); Morgan v. State, 407 So. 2d 962 (Fla. 4th DCA 1981). We therefore reverse the conviction for one of the robbery counts, and on remand direct that the trial court shall vacate either the conviction and sentence as to count I or II of the information. In all other respects, the convictions and sentences are affirmed.
SMITH, WOLF and MICKLE, JJ., concur.